EXHIBIT 10.1

EXECUTION COPY

EIGHTH AMENDMENT TO
RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

THIS EIGHTH AMENDMENT TO RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT
dated as of September 23, 2020 (this “Amendment”) is entered into among FLOWERS
FINANCE II, LLC, a Delaware limited liability company (the “Borrower”), FLOWERS
FOODS, INC., a Georgia corporation (the “Servicer”), NIEUW AMSTERDAM RECEIVABLES
CORPORATION B.V., COÖPERATIEVE RABOBANK U.A. (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank”), as Facility Agent for the Nieuw
Amsterdam Lender Group and as a Committed Lender, REGIONS BANK, as Facility
Agent for the Regions Bank Lender Group and as a Committed Lender, and
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank”, New York Branch), as administrative
agent (the “Administrative Agent”) for each of the Lenders.

RECITALS

WHEREAS, reference is made to that certain Receivables Loan, Security and
Servicing Agreement dated as of July 17, 2013, as amended by First Amendment to
Receivables Loan, Security and Servicing Agreement dated as of August 7, 2014,
by Second Amendment to Receivables Loan, Security and Servicing Agreement dated
as of December 17, 2014, by Third Amendment and Waiver to Receivables Loan,
Security and Servicing Agreement dated as of August 20, 2015, by Fourth
Amendment to Receivables Loan, Security and Servicing Agreement dated as of
September 30, 2016, by Fifth Amendment to Receivables Loan, Security and
Servicing Agreement dated as of September 28, 2017, by Sixth Amendment to
Receivables Loan, Security and Servicing Agreement dated as of September 27,
2018 and by Seventh Amendment to Receivables Loan, Security and Servicing
Agreement dated as of September 27, 2019 (as so amended, the “Existing Loan
Agreement” and, as amended by this Amendment and as otherwise amended,
supplemented or modified from time to time, the “Loan Agreement”) among the
parties to this Amendment.  Unless otherwise provided elsewhere herein,
capitalized terms used herein shall have the respective meanings assigned
thereto in the Loan Agreement; and

WHEREAS, the parties to this Amendment have agreed to amend the Existing Loan
Agreement, all on the terms and subject to the conditions set forth in this
Amendment;

NOW, THEREFORE, the parties to this Amendment hereby agree as follows:

SECTION 1.Amendments to Existing Loan Agreement.  Effective as of the Effective
Date (as defined below), subject to the satisfaction of the conditions precedent
set forth in Section 2 below, the Existing Loan Agreement is hereby amended as
follows:

(a)the definition of “Facility Termination Date” appearing in Annex I to the
Existing Loan Agreement is hereby amended and restated as follows:

“Facility Termination Date” means the earlier to occur of September 27, 2022 and
the Early Termination Date.

 

--------------------------------------------------------------------------------

 

(b)Schedule I to the Existing Loan Agreement is hereby amended and restated as
attached hereto.

SECTION 2.Conditions Precedent.  The amendments set forth in Section 1 above
shall become effective as of the date hereof (the “Effective Date”) when:

(a) the Administrative Agent shall have received counterpart signature pages to
this Amendment executed by each of the parties to this Amendment,

(b) the receipt by the Administrative Agent of counterpart signature pages to
the Fourth Amended and Restated Fee Letter dated as of the date hereof (the
“Amended Fee Letter”) between the Borrower and the Administrative Agent executed
by each of the parties thereto, and

(c) each Committed Lender shall have received the amendment fee as set forth in
the Amended Fee Letter.

SECTION 3.Representations and Warranties of the Borrower.  Each of the Borrower
and the Servicer hereby represents and warrants to each Lender, each Facility
Agent and the Administrative Agent that, on and as of the date hereof:

(a)this Amendment has been duly executed and delivered by it, and this Amendment
and the Existing Loan Agreement as amended hereby constitute, the legal, valid
and binding obligations of it enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and to general
equitable principles (regardless of whether considered in a proceeding in equity
or at law); and

(b)the representations and warranties of it contained in the Loan Agreement or
in the other Transaction Documents to which it is a party are true and correct
in all material respects as of the date hereof, with the same effect as though
made on such date (after giving effect to this Amendment), except to the extent
such representation or warranty expressly relates only to a prior date; and

(c)immediately after giving effect to this Amendment, no Amortization Event or
Event of Default shall have occurred and be continuing.

SECTION 4.Miscellaneous.

(a)This Amendment may be amended, modified, terminated or waived only as
provided in Section 10.05 of the Loan Agreement.

(b)Except as expressly modified as contemplated hereby, the Loan Agreement is
hereby confirmed to be in full force and effect in accordance with its terms and
is hereby ratified and confirmed.  This Amendment is intended by the parties to
constitute an amendment and modification to, and otherwise to constitute a
continuation of, the Loan Agreement, and is not intended by any party and shall
not be construed to constitute a novation thereof or of any obligation of any
party thereunder.  This Amendment shall constitute a Transaction Document.

- 2 -

--------------------------------------------------------------------------------

 

(c)This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns under the Loan
Agreement.

(d)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.  Delivery of an executed signature page to this
Amendment by facsimile transmission or other electronic image scan transmission
shall be effective as delivery of a manually signed counterpart of this
Amendment.

(e)The provisions of this Amendment are intended to be severable.  If any
provision of this Amendment shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability of such provision in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

(f)THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.  Each party hereto hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or Federal court sitting in New
York City in any action or proceeding arising out of or relating to this
Amendment, and each party hereto hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court.  The
parties hereto hereby irrevocably waive, to the fullest extent they may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding.  The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(g)EACH OF THE BORROWER, THE SERVICER, THE ADMINISTRATIVE AGENT, THE FACILITY
AGENTS AND THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER
TRANSACTION DOCUMENTS OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR
THEREOF.

[Signature pages follow]

 

- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

/s/ Jinyang Wang

 

 

Name: Jinyang Wang

 

 

Title:  Vice President

 

 

By:

 

/s/ Christopher Lew

 

 

Name: Christopher Lew

 

 

Title: Managing Director

 

 

COÖPERATIEVE RABOBANK U.A., as Committed Lender and Nieuw Amsterdam Facility
Agent

 

 

 

 

 

 

By:

 

/s/ Jinyang Wang

 

 

Name: Jinyang Wang

 

 

Title:  Attorney in Fact

 

 

By:

 

/s/ Christopher Lew

 

 

Name: Christopher Lew

 

 

Title: Attorney in Fact

 




[Signature Page to Eighth Amendment to Receivables Loan, Security and Servicing
Agreement]

--------------------------------------------------------------------------------

 

 

 

NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V.

 

 

 

 

 

 

 

 

 

 

Intertrust

 

 

 

 

Management

 

 

 

 

B.V.

 

 

 

 

 

By:

 

/s/ E.M. van Ankeren

/s/ S. van Ulsen

 

 

 

Name: E.M. van Ankeren

S. van Ulsen

 

 

 

Title:  Director

Proxyholder

 




[Signature Page to Eighth Amendment to Receivables Loan, Security and Servicing
Agreement]

--------------------------------------------------------------------------------

 

 

REGIONS BANK, as Committed Lender and Regions Bank Facility Agent

 

 

 

 

 

 

By:

 

/s/ Cecil Noble

 

 

Name: Cecil Noble

 

 

Title: Managing Director

 




[Signature Page to Eighth Amendment to Receivables Loan, Security and Servicing
Agreement]

--------------------------------------------------------------------------------

 

 

FLOWERS FINANCE II, LLC,

as Borrower

 

 

 

 

 

 

By:

 

/s/ J.T. Rieck

 

 

Name: J.T. Rieck

 

 

Title: Treasurer

 

 

FLOWERS FOODS, INC.,

as Servicer

 

 

 

 

 

 

By:

 

/s/ R. Steve Kinsey

 

 

Name: R. Steve Kinsey

 

 

Title: Chief Financial & Accounting Officer

 

 

[Signature Page to Eighth Amendment to Receivables Loan, Security and Servicing
Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE I
to
Receivables Loan, Security
and Servicing Agreement

List of Special Obligors and Special Obligor Concentration Limits

 

Special Obligor

Special Concentration Limit

Wal-Mart Stores, Inc.

17.5%

Publix Supermarkets Inc.

7.5%

 

 